The appellant's assignments of error challenge the findings of the trial court as being contrary to and unsupported by the evidence. After a careful review of the evidence in the record, it may not properly be said, we conclude, that the court's findings of fact are either, so entirely unsupported by or contrary to the evidence as to warrant setting them aside. And it is further concluded that the judgment entered by the court was in accordance with the proper legal effect attaching to the facts found by the trial court.
There being no reversible error in the record as complained of, the judgment is affirmed.